DETAILED ACTION
This final office action is in response to applicant’s amendments filed on 09/10/2021 for response of office action mailed on 03/10/2021. Claim 1-10, 13-16, 18, 21-22, and 25-30 have been cancelled previously. Claim 31-45 are now pending.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 37, 44 and 45 are objected because of following informalities:
In line 11 of claim 31, examiner suggests to replace “to user the user’s account” with - - to use the user’s account - -.
In line 6 of claim 31, examiner suggests to replace “a first device” with - - the first device - -.
For claim 37, it recites an apparatus comprising multiple “request”, “temporary unique identifier”, and “authorization credentials”. Examiner suggests to rephrase them with appropriate verb. 


Response to Arguments
Applicant’s amendments to claim 37, 44, 45, filed on 09/10/2021, regarding the claim objections have been considered. All claim objections have been withdrawn.
Applicant’s amendment to claim 36, filed on 09/10/2021, regarding the rejection with respect to 35 U.S.C 101 has been considered. The amendment overcame the rejection, therefore the rejection has been withdrawn.
Applicant removed “comparison device” from claim 37, therefore the rejection with respect to 35 U.S.C 112 (indefinite) has been withdrawn
As provided in further detail below, applicant’s arguments regarding that the references fail to show certain features are unpersuasive in view of the grounds of rejection discussed in detail. Please note that during patent examination, the pending claims even when interpreted in view of the specification must be “given their broadest reasonable interpretation.” Phillips v. AWH Corp., 415 F.3d In re Am. Acad, of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). As such, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims
Regarding the arguments on independent claim 31 on page 8, applicant first argues that Fukuta is “for the purpose of transmitting data and not for obtaining authentication between two digital devices or between each of them and a server, it is respectfully submitted these are fundamentally different goals”. Examiner carefully reviewed applicant’s argument but respectfully disagree. First, the current application is to authenticate second device through first device’s vouching regardless what the authentication is for, accessing either website or streaming content. Second, Fukuta teaches a gateway (acting as an authentication server) to authenticate an external device (display device at B’s home) through an internal device (A’s mobile terminal), wherein the authentication between the gateway and A’s mobile terminal has already performed (Para. 0076). Once the external device initiates an access request to the gateway for the content stored on the server inside A’s house, a temporary code is generated and sent to both A’s mobile terminal and the display device (Para. 0104). Only when the temporary codes displayed on both device are same, the access request will be permitted through A’s mobile terminal and the gateway (Para. 0108 and 0110). Therefore, the gateway acting like authentication server for both A’s mobile terminal and the display device at B’s house. 
Applicant further argues that “the first and second digital devices of the present application are not analogous to the data slave devices of Fukuta”. Examiner carefully reviewed applicant’s argument but respectfully disagree. First, the current application is to authenticate second device through first device’s vouching and no any details about device is recited in any claims. The example in the current application is to access website using the same account at second device through the first device vouching wherein the first device is already authenticated. Fukuta teaches two devices, one is user A’s mobile phone and one is a device at user B’s home and the system authenticate the device at user B’s 
Applicant finally argues that “There is no "gateway" or analogous component claimed in the claims of the present application as now proposed”. Examiner agrees there is no “gateway” recited in the claims of the present application. But gateway in Fukuta acting as an authentication server which authenticates the second device before the second device can access the content stored on a content server, therefore “server” in the claim is analogous component to the gateway. 
At the last, claim 31 is amended with new limitation, comprising: receiving, from a first device (40, 112) having a first device identity, a request for establishing an authenticated user's account (113);  
storing the user's account details comprising the first device identity and a username (123) on the server; receiving, from the second device (42, 115), a request to authenticate the second device (42, 115) to user the user's account (113), wherein the request comprises the username (123); sending, to the second device (42, 115), a request to use the primary device to vouch for authentication; receiving, from the second device (42, 115) an acceptance (48, 49) of using the first device (40, 112); sending. to the second device(42, 115) a temporary unique identifier (121); sending, to the first device (40, 112),an authentication request comprising the temporary unique identifier (121); subject to a confirmation step receiving, from the first device (40, 112), an authorization to authenticate the second device (42, 115); and sending, to the second device (42, 115), authorization credentials (57) of the first device (40, 112) to access the user's account (113) on the server.  Claim 37 although is different, amended with similar limitations. The applicant’s amendments to claim 31 necessitated the new grounds of rejection presented in this office action. Hence, prior art Kara (US1029911) is used for primary art and Fukuta is used for the secondary art in view of the new grounds of rejection.
Applicant presents no further arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 31, it recites “the request” in line 11. There is lack of antecedent for “the request” because there are two “a request” recited prior. Same rejection applies to “the request” in claim 37.
Regarding claim 31, it recites “the primary device” in line 12. There is lack of antecedent for “the primary device” because there is no “a primary device” recited prior. Same rejection applies to “the primary device” in claim 37. 
Dependent claims 32-36 and 38-45 are rejected for carrying same deficiencies. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31-43 and 45 rejected under 35 U.S.C. 103 as being unpatentable over Karachiwala et al. (US10299118, hereinafter Kara) in view of Fukuta et al. (US20090089353, hereinafter Fukuta).
Regarding claim 31 and 36, Kara teaches in an environment where a first device (40, 112) may communicate with a server (41, 111) subject to authentication of the first device (40, 112) with respect to the server (41,. 11), a method carried out by the server (41. 111) for authenticating a second device (42, 115) (Kara: Fig. 16: mobile device 1606 (first device); client device 1602 (second device); authentication provider server (1608); Col 17, line 55-62: FIG. 16 shows a block diagram of another specific embodiment of a system 1605 for authenticating users. In this specific embodiment, the machine-readable code is omitted. This system includes a client device 1602 through which a person 1603 is using to attempt to access a third party (or protected system, website, server, or machine), a mobile device 1606 belonging to a user 1604, an authentication server 1608; Abstract: A request including a user identifier is received from a third party to authenticate an access attempt by a person. The input of the user identifier is not accompanied by a password. A listing of associated mobile devices is transmitted to the third party. The person selects a mobile device to which an authentication notification should be sent. The notification is pushed to the mobile device. A user of the device views the notification and verifies whether the access should be allowed or denied) comprising: receiving, from a first device (40, 112) having a first device identity, a request for estabhlishing an authenticated user's account (113) (Kara: Fig. 8: register a user and mobile device of the user at an authentication provider (810); Col. 12, line 66 to Col. 13, line 2: In a step 810, a user registers their mobile device at the authentication provider. The registration includes registering a username for the user and the user's mobile device (e.g., mobile device ID)); storing the user's account details comprising the first device identity and a username (123) on the server (Kara: Col 13, line 3-4: In a step 815, a unique identifier is generated and associated with the username and mobile device; Col. 13, line 7-8: In a step 820, the unique identifier is stored at the mobile device and the authentication provider; Col. 12, line 14-20: FIG. 7 shows an example of a table 705 that may be stored in authentication provider registration database 550. This table includes a listing usernames 710 (e.g., username A . . . N), a listing of mobile devices 715 (e.g., mobile device IDs A . . . N) associated with the usernames, and a corresponding set of unique identifiers 720); receiving, from the second device (42, 115), a request to authenticate the second device (42, 115) to user the user's account (113), wherein the request comprises the username (123) (Kara: Fig. 9: receive from a client a user request to access a protected server; In a step 910, the protected server receives from a client a user request to access protected resources on a protected server. For example, FIG. 10 shows an example of a user 1005 at a client device 1010 in a first state; Col. 17, line 58-60: This system includes a client device 1602 through which a person 1603 is using to attempt to access a third party, a mobile device 1606 belonging to a user 1604, an authentication server 1608; Table A: 1640: Person inputs ( e . g . , enters or types ) a username at a website of the third party; 1642: The third party transmits the username to the authentication server; 1644: The authentication server receives the username from the third party and scans the registration database with the username to identify a listing of registered mobile devices associated with the username); sending, to the second device (42, 115), a request to use the primary device to vouch for authentication (Kara: Table A: 1646: the authentication server transmits the listing of registered mobile devices to the third party for display to the person; 1648: The third party displays on an electronic screen of the client machine the listing of registered mobile devices for the person to select); receiving, from the second device (42, 115) an acceptance (48, 49) of using the first device (40, 112) (Kara: Table A: 1650: The person selects a mobile device to which the authentication notification is to be sent; 1652: The third party transmits an identification of the selected mobile device to the authentication server); sending, to the second device (42, 115), authorization credentials (57) of the first device (40, 112) to access the user's account (113) on the server (Kara: Table C: 4: Server will ….verify the passcode matches. it will send an authenticated session id back to the Website allowing user access to the site). 
sending, to the second device (42, 115) a temporary unique identifier (121); sending, to the first device (40, 112),an authentication request comprising the temporary unique identifier (121); subject to a confirmation step receiving, from the first device (40, 112), an authorization to authenticate the second device (42, 115).
However, in the same field of endeavor, Fukuta teaches sending, to the second device (42, 115) a temporary unique identifier (121) (Fukuta: Para. 0104: the display device 201 is assumed to be in a state where it issues a data acquisition request to the gateway 101 in accordance with an instruction from the portable terminal 110. In response, the gateway 101 produces an access ID of the display device 201 and the access ID display content. The display device 201 displays an access ID display content. An access ID of the display device 201 is assumed here to be “65a2 cc74”); sending, to the first device (40, 112),an authentication request comprising the temporary unique identifier (121) (Fukuta: Para. 0104: the gateway 101 transmits the access permission inquiry, including the access ID of the display device 201, to the portable terminal 110); subject to a confirmation step receiving, from the first device (40, 112), an authorization to authenticate the second device (42, 115) (Fukuta: Para. 0108: the user of the portable terminal 110 visually compares the access ID “65a2 cc74” displayed on the display screen of the portable terminal 110 and representing the desired display device with the access ID “65a2 cc74” displayed on the display screen of the intended display device 201, and visually confirms that the access IDs are identical to each other (operation S54); Para. 0110: when the user of the portable terminal 110 selects “Y” in reply to the access permission inquiry, i.e., “TRANSMISSION REQUEST FOR ACCESS ID: “65a2 cc74” PERMITTED? Y/N”, which is displayed on the display screen of the portable terminal 110, the portable terminal 110 transmits an access permission to the gateway 101). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Kara to include sending, to the second device (42, 115) a temporary unique identifier (121); sending, to the first device (40, 112),an authentication request comprising the temporary unique identifier (121); subject to a confirmation step receiving, from the first device (40, 112), an authorization to authenticate the second device (42, 115) as disclosed by Fukuta. One of ordinary skill in the art would have been motivated to make this modification in order to allow user to access same resource using a device with the same account by user’s permission through another authenticated device as suggested by Fukuta (Fukuta: Para. 0047). 
Regarding claim 32, combination of Kara and Fukuta teaches the method of claim 31. In addition, Fukuta further teaches wherein the confirmation step comprises comparing the temporary unique identifier on the second device and the temporary unique identifier on the first device (Fukuta: Para. 0108: Also, the user of the portable terminal 110 visually compares the access ID “65a2 cc74” displayed on the display screen of the portable terminal 110 and representing the desired display device with the access ID “65a2 cc74” displayed on the display screen of the intended display device 201, and visually confirms that the access IDs are identical to each other (operation S54)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the confirmation step comprises comparing the temporary unique identifier on the second device and the temporary unique identifier on the first device as disclosed by Fukuta.  One of ordinary skill in the art would have been motivated to make this modification in order to allow user to access same resource using a device with the same account by user’s permission through another authenticated device as suggested by Fukuta (Fukuta: Para. 0047).
Regarding claim 33 and 38, combination of Kara and Fukuta teaches the method of claim 31. In addition, Fukuta further teaches wherein confirmation is effected if, and only if, the temporary unique identifier on the second device matches with the temporary unique identifier on the first device (Fukuta: Para. 0108: Also, the user of the portable terminal 110 visually compares the access ID “65a2 cc74” displayed on the display screen of the portable terminal 110 and representing the desired display device with the access ID “65a2 cc74” displayed on the display screen of the intended display device 201, and visually confirms that the access IDs are identical to each other (operation S54); Para. 0110: when the user of the portable terminal 110 selects “Y” in reply to the access permission inquiry, i.e., “TRANSMISSION REQUEST FOR ACCESS ID: “65a2 cc74” PERMITTED? Y/N”, which is displayed on the display screen of the portable terminal 110, the portable terminal 110 transmits an access permission to the gateway 101). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein confirmation is effected if, and only if, the temporary unique identifier on the second device matches with the temporary unique identifier on the first device as disclosed by Fukuta.  One of ordinary skill in the art would have been motivated to make this modification in order to allow user to access same resource using a device with the same account by user’s permission through another authenticated device as suggested by Fukuta (Fukuta: Para. 0047).
Regarding claim 34 and 39, combination of Kara and Fukuta teaches the method of claim 31. In addition, Fukuta further teaches wherein the temporary unique identifier is an alpha- numeric sequence (Fukuta: Para. 0104: In response, the gateway 101 produces an access ID of the display device 201 and the access ID display content. The display device 201 displays an access ID display content. An access ID of the display device 201 is assumed here to be “65a2 cc74”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the temporary unique identifier is an alpha- numeric sequence as disclosed by Fukuta.  One of ordinary skill in the art would have been motivated to make this modification in order to allow user to 
Regarding claim 35 and 40, combination of Kara and Fukuta teaches the method of claim 31. In addition, Fukuta further teaches wherein authentication may be established for a single session (Fukuta: Para. 0072: The access management table records, for each access ID produced by the access ID producing function 13 f, a session ID, an IP address, and a User Agent in a corresponding relation, which are prepared in accordance with HTTP). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein authentication may be established for a single session as disclosed by Fukuta.  One of ordinary skill in the art would have been motivated to make this modification in order to allow user to access same resource using a device with the same account by user’s permission through another authenticated device as suggested by Fukuta (Fukuta: Para. 0047).
Regarding claim 37, Kara teaches an apparatus for authenticating a second device (42, 115) with respect to a server (41, 111) (Kara: Col. 17, line 55-62: FIG. 16 shows a block diagram of another specific embodiment of a system 1605 for authenticating users. In this specific embodiment, the machine-readable code is omitted. This system includes a client device 1602 (examiner note: second device) through which a person 1603 is using to attempt to access a third party (or protected system, website, server, or machine), a mobile device 1606 (examiner note: first device) belonging to a user 1604, an authentication server 1608; Abstract: A request including a user identifier is received from a third party to authenticate an access attempt by a person. The input of the user identifier is not accompanied by a password. A listing of associated mobile devices is transmitted to the third party. The person selects a mobile device to which an authentication notification should be sent. The notification is pushed to the mobile device. A user of the device views the notification and verifies whether the access should be allowed or denied) comprising:  a. a first device (40, 112) having a first device identity which sends a request for establishing an authenticated user's account (113) to the server (41, 111) (Kara: Col. 12, line 66 to Col. 13, line 2: In a step 810, a user registers their mobile device at the authentication provider. The registration includes registering a username for the user and the user's mobile device (e.g., mobile device ID)); b. a memory storing user's account details: the user's account details comprising the first device identity and a username (123) (Kara: Col 13, line 3-4: In a step 815, a unique identifier is generated and associated with the username and mobile device; Col. 13, line 7-8: In a step 820, the unique identifier is stored at the mobile device and the authentication provider; Col. 12, line 14-20: FIG. 7 shows an example of a table 705 that may be stored in authentication provider registration database 550. This table includes a listing usernames 710 (e.g., username A . . . N), a listing of mobile devices 715 (e.g., mobile device IDs A . . . N) associated with the usernames, and a corresponding set of unique identifiers 720); c, a request to authenticate the second device (42, 115)_to the user's account (113) being received from the second device (42, 115); wherein the request comprises the username (Kara: Table A: 1646: the authentication server transmits the listing of registered mobile devices to the third party for display to the person; 1648: The third party displays on an electronic screen of the client machine the listing of registered mobile devices for the person to select); d. a request to use the primary device to vouch for authentication being sent to the second device (42, 115) (Kara: Table A: 1646: the authentication server transmits the listing of registered mobile devices to the third party for display to the person; 1648: The third party displays on an electronic screen of the client machine the listing of registered mobile devices for the person to select); e. an acceptance (48, 49) of using the first device (40, 112) received from the second device (42, 115) (Kara: Table A: 1650: The person selects a mobile device to which the authentication notification is to be sent; 1652: The third party transmits an identification of the selected mobile device to the authentication server); i. authorization credentials (57) of the first device (40, 112) to access the user's account (113)  being sent to the second device (42, 115) (Kara: Table C: 4: Server will ….verify the passcode matches. it will send an authenticated session id back to the Website allowing user access to the site). 
Yet, Kara does not teach f. a temporary unique identifier (121) being sent to the second device (42, 115); g, an authentication request which comprises the temporary unique identifier (121) being sent to the first device (40, 112); h. subject to a confirmation step an authorization to authenticate the second device (42, 115) received by the server from the first device (40, 112).
However, in the same field of endeavor, Fukuta teaches f. a temporary unique identifier (121) being sent to the second device (42, 115) (Fukuta: Para. 0104: the display device 201 is assumed to be in a state where it issues a data acquisition request to the gateway 101 in accordance with an instruction from the portable terminal 110. In response, the gateway 101 produces an access ID of the display device 201 and the access ID display content. The display device 201 displays an access ID display content. An access ID of the display device 201 is assumed here to be “65a2 cc74”); g, an authentication request which comprises the temporary unique identifier (121) being sent to the first device (40, 112) (Fukuta: Para. 0104: the gateway 101 transmits the access permission inquiry, including the access ID of the display device 201, to the portable terminal 110); h. subject to a confirmation step an authorization to authenticate the second device (42, 115) received by the server from the first device (40, 112) (Fukuta: Para. 0108: the user of the portable terminal 110 visually compares the access ID “65a2 cc74” displayed on the display screen of the portable terminal 110 and representing the desired display device with the access ID “65a2 cc74” displayed on the display screen of the intended display device 201, and visually confirms that the access IDs are identical to each other (operation S54); Para. 0110: when the user of the portable terminal 110 selects “Y” in reply to the access permission inquiry, i.e., “TRANSMISSION REQUEST FOR ACCESS ID: “65a2 cc74” PERMITTED? Y/N”, which is displayed on the display screen of the portable terminal 110, the portable terminal 110 transmits an access permission to the gateway 101). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Kara to include f. a temporary unique identifier (121) being sent to the second device (42, 115); g, an authentication request which comprises the temporary unique identifier (121) being sent to the first device (40, 112); h. subject to a confirmation step an authorization to authenticate the second device (42, 115) received by the server from the first device (40, 112) as disclosed by Fukuta. One of ordinary skill in the art would have been motivated to make this modification in order to allow user to access same resource using a device with the same account by user’s permission through another authenticated device as suggested by Fukuta (Fukuta: Para. 0047).
Regarding claim 41, combination of Kara and Fukuta teaches the method of claim 31. In addition, Kara further teaches wherein protected data is stored with respect to the user account on said server (Kara: Col. 9, line 49-50: The protected server system includes protected resources 555, a protected server registration database 557; Col. 10, line 4-9: Registration database 557 stores a listing of usernames that are registered with the protected server. FIG. 6 shows an example of a table 605 that may be stored in registration database 557. This table includes a listing usernames 610 (e.g., username A . . . N) that are registered with the protected server).
Regarding claim 42, combination of Kara and Fukuta teaches the method of claim 31. In addition, Kara further teaches wherein protected data is application data stored with respect to the user account on said server (Kara: Col. 9, line 53-59: The protected resources include resources that require user authentication for access. The protected resources can include user accounts, email accounts, banking accounts, brokerage accounts, checking accounts, savings accounts, online shopping accounts, credit card accounts, documents; Col. 10, line 4-9: Registration database 557 stores a listing of usernames that are registered with the protected server. FIG. 6 shows an example of a table 605 that may be stored in registration database 557. This table includes a listing usernames 610 (e.g., username A . . . N) that are registered with the protected server). 
Regarding claim 43, combination of Kara and Fukuta teaches the method of claim 31. In addition, Fukuta further teaches wherein authentication of said first device is effected by entry of a user login identifier and separate authenticating data into said first device (Fukuta: Para. 0036: from the viewpoint of preventing unauthorized access from a portable terminal to a data storage device, e.g., a HDD recorder, a technique of employing fingerprint data of a user of the portable terminal as an identifier for authentication, and allowing only authorized access from the portable terminal to the data storage device has been developed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein authentication of said first device is effected by entry of a user login identifier and separate authenticating data into said first device as disclosed by Fukuta.  One of ordinary skill in the art would have been motivated to make this modification in order to allow user to access same resource using a device with the same account by user’s permission through another authenticated device as suggested by Fukuta (Fukuta: Para. 0047).
Regarding claim 45, combination of Kara and Fukuta teaches the method of claim 37. In addition, Fukuta further teaches wherein said separate authenticating data is biometric data (Fukuta: Para. 0036: from the viewpoint of preventing unauthorized access from a portable terminal to a data storage device, e.g., a HDD recorder, a technique of employing fingerprint data of a user of the portable terminal as an identifier for authentication, and allowing only authorized access from the portable terminal to the data storage device has been developed). 
.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuta in view of Kara, and further in view of Vincent et al. (US20160150406, hereinafter Vincent).
Regarding claim 44, combination of Kara and Fukuta teaches the method of claim 37.
Yet, the combination does not explicitly teach wherein said separate authenticating data is a password.
However, in the same field of endeavor, Vincent teaches wherein said separate authenticating data is a password (Vincent: Para. 0064: the security challenge may comprise a request for the user to provide one or more credentials (e.g., a user ID and password) via interaction with user interface 142). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein said separate authenticating data is a password as disclosed by Vincent. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate user-authentication-based approval of a device via communication with another device as suggested by Vincent (Vincent: Para. 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ligatti et al. US20160180072: authenticating a client on a device via communication with a user mobile device
Chu et al.  US20110197266: authenticating a client on a device via communication with a user mobile device
Pirrwitz et al. US20180048472: authenticating a client on a device by sending OTP to a user mobile device
Paya et al. US20120295587: authenticating a client on a device via communication with a mobile device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                         /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438